Citation Nr: 1723716	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  06-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hip disability, including as secondary to the service-connected bilateral knee disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel





INTRODUCTION

Entitlement to service connection for a bilateral hip disability, including as secondary to the service-connected bilateral knee disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to July 1979.

This matter comes before the Board of Veterans Appeals (Board) from an August 2005 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs. 

In February 2010, the Board remanded these issues for further development.  In December 2011, the Board issued another remand in order to obtain a clarification of the medical opinion provided by the VA examiner.  For reasons set forth below, however, the Board finds that the requested development was not completed and another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that as his service-connected knee disabilities and degeneration of his knees progressively worsened, that the associated malalignment created significant problems and pain in his hips.  He reports that a few months prior to the surgeries on his knees in December 2008 (left knee) and January 2009 (right knee), he had a constant nagging pain in both his hips, but that after the knee surgeries, the pain in his hips had gone down.  

In the October 2011 remand, the Board noted that the April 2010 VA examiner's opinion addressed whether there was a medical theory that posits a causative association between the diagnosed greater trochanteric bursitis of the bilateral hips and the various diagnosed conditions of the bilateral knees for which the Veteran is service connected, but that the VA examiner's opinion did not state expressly whether or not the Veteran's service-connected bilateral knee disabilities caused or aggravated his diagnosed bilateral hip condition.

In response to the Board's remand, in March 2012, a VA examiner opined that the Veteran's bilateral hip pathology was less likely than not related to any service-connected disability including service-connected bilateral knee disability, noting for rationale that there was no causative association noted between severe DJD of the knees and the greater trochanteric bursitis noted in this case.  The examiner also opined that it was less likely than not that any bilateral hip pathology had its onset during a period of Veteran's active duty or the result of his active duty service, noting for rationale that he was never treated in service or for several years thereafter, and that his symptoms appeared much more recently and have resolved since, finding that there was therefore no temporal association between active duty and any hip pathology.  The examiner also opined that it was less likely than not that any bilateral hip pathology was the result of aggravation of non-service connected disability by a service-connected disability at any time, noting for rationale that there was no causative association that was known to exist between knee degenerative joint disease and hip bursitis as noted in this case.  The Board finds that the VA examiner's opinion of March 2012 is essentially duplicative of the examiner's opinion in April 2010.  

In addition, the Board notes that in letters dated in September 2005, January 2006, and February 2007, the Veteran made specific reference to "medical facts" which he claimed explained the link between his trochanteric bursitis of the hips and his service-connected bilateral knee disabilities.  The Veteran indicated that the basis for these "medical facts" was several documents he obtained from the internet, which he submitted in January 2006.  These internet documents included a response from a Dr. G. given on answer.com in response to the Veteran's question of "Could the chondromalacia of the patella with a degenerative tear of the posterior horn of the medial meniscus cause trochanteric bursitis"; a medical article from emedicine.com about trochanteric bursitis and authored by several doctors; a medical article from uptodate.com about trochanteric bursitis and authored by a doctor; and a description of meniscus tear by a doctor from orthopedis.about.com.  While these documents do not specifically address the Veteran's situation, the Board finds them to be probative of the issue on appeal.  Accordingly, the Board finds it problematic that the VA examiner's opinion/rationale have not taken into account or commented on this medical literature submitted by the Veteran.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In view of the foregoing problems with the VA examiner's rationale provided, and the internet medical literature that has yet to be considered by the examiner in rendering an opinion, another remand is required in order to obtain an examination and addendum opinion, with appropriate rationale, on the question of whether any current right and/or left hip disabilities are or have been aggravated by the Veteran's service-connected knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent pertinent treatment he may have received for his hips.  With any assistance needed from him, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. After the above records development is completed, schedule the Veteran for an appropriate VA examination to determine to determine the nature, extent, and probable etiology of any bilateral hip disability.  The claims folder, to include this remand, must be made available to the examiner for review.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must offer the following opinions:

a) Is it "at least as likely as not" (i.e., probability of 50 percent or more) that any bilateral hip pathology is the result of any service-connected disability, to include the service-connected bilateral knee disabilities - at ANY time during the pendency of this appeal.

b) Is it "at least as likely as not" (probability of 50 percent or more) that any bilateral hip pathology is the result of aggravation by the service-connected knee disabilities - at ANY time during the pendency of this appeal.

A complete rational must be provided for all opinion(s) given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor.

3. Thereafter, adjudicate the issue on appeal.  If any benefit sought is not granted, an SSOC should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

